                                                                 r.:===:::::::::==::::·•·::=::;,,1.
                                                                   l SDC '·' \ \
;,-

                                                                   oocr   \IE~T                    I

                                                                   FL h TRO:\lCALL Y Fl LED
      UNITED STATES DISTRICT COURT
                                                                  i DOC rt:
      SOUTHERN DISTRICT OF NEW YORK                                DAIEF-ll-E-:D_:_3_4_·Z-/~z_o_
           - - - - - - - - - - - - - - - - -x
               PAULA RUNS DORF,
                                  Plaintiff,                    19 Civ.       8641   (LLS)
                      - against -                                         ORDER
               PIRTHI SINGH and MATHON CAB CORP.,
                                  Defendants.
           - - - - - - - - - - - - - - - - -x
               Sufficient cause appearing, the conference scheduled for

      Friday, April 3, 2020 at 12:00 Noon is adjourned sine die.                     In

      lieu of personal appearances, counsel shall,               jointly or

      separately, write the Court             (a)   defining the issues as perceived

      by counsel,       (b)   defining any problems in the case administration

      which they anticipate,         and their suggestion for resolution of

      them,     (c)   defining any difficulties related to discovery and

      assessing their urgency,          (d)    setting forth,   in brief,      the gist

      of the evidence they expect to present with regard to the merits

      of the case, and (e)          setting forth an agreed proposed schedule

       for the proceedings between now and trial. When circumstances

      permit, the Court will reschedule the conference with due

       attention to counsels'         convenience.

           So ordered.

      Dated:     New York, New York
                 March 27, 2020


                                                             ~ . l. . .S~~
                                                            LOUIS L. STANTON
                                                                U.S.D.J.



                                                    -1-
